Citation Nr: 0844143	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Nashville, Tennessee 
in November 2008 to present testimony on the issue on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is currently in effect for this veteran's 
left knee arthritis with total knee replacement, evaluated as 
30 percent disabling, and for right knee arthritis with total 
knee replacement, separately evaluated as 30 percent 
disabling, secondary to the veteran's left knee disability.  
These disabilities combine for a total evaluation of 60 
percent.  See Rating decision code sheet, June 2007.  

In this case, because both of the veteran's lower extremities 
have service-connected disabilities, the veteran is 
considered to have a single disability rated at 60 percent, 
which meets the schedular requirements for TDIU.  See 
38 C.F.R. § 4.16(a) (2008).  

As the veteran reports being unemployed and his service-
connected disabilities satisfy the percentage requirements 
set forth in 38 C.F.R. § 4.16, the Board finds that VA must 
obtain a medical opinion to determine whether it is at least 
as likely as not that his service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  

The Board notes that private medical opinions submitted by 
the veteran do not fully address the information required to 
adjudicate this appeal.  Specifically, the June 2007 opinion 
by Dr. GC relates the veteran's inability to work to a 
combination of service-connected knee and nonservice-
connected spine disabilities.  Nonservice-connected 
disabilities must be excluded for purposes of a TDIU 
determination.  38 C.F.R. § 4.16(a) (2008).   

Additionally, a prior March 2007 note provided by the same 
physician indicated that the veteran is unable to do any type 
of physically active labor due to his bilateral total knee 
arthroplasty.  However, the question is not whether the 
veteran can maintain the particular requisites of his prior 
employment, but rather, whether the veteran is capable of 
performing the physical and mental acts required by 
substantially gainful employment generally.  See VanHoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Thus, the mere fact that 
the veteran may be incapable of physically active labor does 
not render him "unemployable" under the meaning of the 
regulation.   

Therefore, the Board determines that a contemporaneous and 
complete medical opinion is necessary to adjudicate this 
claim, and is required by VA's duty to assist the veteran.  
See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. 
App. 524, 538-40 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether his service-connected knee 
disabilities render him unable to 
secure or follow a substantially 
gainful occupation.  The claims folder 
must be made available for review by 
the examiner.  All appropriate tests 
and studies should be conducted.  

The examiner is asked to opine as to 
whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it 
is at least as likely as not that his 
service-connected disabilities render 
him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed is required.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by non-attendance at the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




